In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Appeals of the Town of Southold, dated January 28, 1985, which upheld certain determinations of the Building Inspector, the petitioners appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Lama, J.), dated December 6, 1985, as, upon reargument, adhered to its original determination, granting the Board’s motion to dismiss the proceeding as against it for lack of personal jurisdiction.
Ordered that the order is affirmed insofar as appealed from, *577without costs or disbursements (see, Matter of Heinisch v Goehringer, 121 AD2d 721). Bracken, J. P., Lawrence, Kunzeman and Spatt, JJ., concur.